                       UNITED STATES DISTRICT COURT FOR THE
                           SOUTHERN DISTRICT OF FLORIDA
                                  KEY WEST DIVISION
                    Case Number: 21-10020-CIV-MARTINEZ-BECERRA

JAY CHOI, et al.,
     Plaintiffs,

vs.

ACE AMERICAN INSURANCE COMPANY,
      Defendant.
_____________________________________/

 ORDER ADOPTING MAGISTRATE JUDGE’S REPORT AND RECOMMENDATION
       THE MATTER was referred to the Honorable Jacqueline Becerra, United States
Magistrate Judge, for a Report and Recommendation on Plaintiffs’ Motion to Remand, [ECF No.
9], as well as Defendant’s Motion to Vacate and/or Set Aside Clerk’s Default Judgment, [ECF No.
7]. Magistrate Judge Becerra filed a Report and Recommendation [ECF No. 25], recommending
Plaintiffs’ Motion to Remand be denied and Defendant’s Motion to Vacate and/or Set Aside
Clerk’s Default be granted. The Court has reviewed the entire record and notes that no objections
have been filed. After careful consideration, it is hereby:
       ADJUDGED that United States Magistrate Judge Becerra’s Report and Recommendation,
[ECF No. 25], is AFFIRMED and ADOPTED. Accordingly, it is:
       ADJUDGED that
       1.      Plaintiffs’ Motion to Remand, [ECF No. 9], is DENIED.
       2.      Defendant’s Motion to Vacate and/or Set Aside Clerk’s Default, [ECF No. 7], is
               GRANTED. The state Clerk’s entry of default is hereby set aside.
       DONE AND ORDERED in Chambers at Miami, Florida, this 14th day of July, 2021.


                                                      ____________________________________
                                                      JOSE E. MARTINEZ
                                                      UNITED STATES DISTRICT JUDGE
Copies provided to:
Magistrate Judge Becerra
All Counsel of Record
